DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment/Comments
This Office Action is in response to the amendment filed on 01/21/22.  Examiner acknowledged that claims 1, 3-6, 8-9, 12, 14-17, 19-20 and 23 are amended.  Currently, claims 1-23 are pending.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kelly Fitzgerald on 02/24/22.
The application has been amended as follows: 
Claim(s):
Claim 1 (Currently Amended): A circuit configured to control power delivered to a string of light-emitting diodes (LEDs), the circuit comprising: 
a power converter configured to generate an electrical current; 
a switching device; and 
a sensor configured to: 
generate an electrical signal to indicate a magnitude of a first portion of the electrical current, wherein at least some of the first portion of the electrical current is delivered to the string of LEDs; 
compare the magnitude to a first portion threshold; and 

wherein when the switching device is turned on, the electrical current is split into an undesired electrical current that flows across the switching device and a desired electrical current that flows to the string of LEDs, wherein the second portion of the electrical current comprises the undesired electrical current, wherein a third portion of the electrical current comprises the desired electrical current, and wherein causing the switching device to turn on in order to sink the second portion of the electrical current prevents a magnitude of the third portion of the electrical current from exceeding a third portion threshold.

Claim 12 (Currently Amended): A method for controlling power delivered to a string of light-emitting diodes (LEDs), the method comprising: 
generating, by a power converter, an electrical current; 
generating, by a sensor, an electrical signal to indicate a magnitude of a first portion of the electrical current, wherein at least some of the first portion of the electrical current is delivered to the string of LEDs; 
comparing, by the sensor, the magnitude to a first portion threshold; and 
in response to the magnitude exceeding the first portion threshold, causing, by the sensor, a switching device to turn on in order to sink a second portion of the electrical current, 
wherein when the switching device is turned on, the electrical current is split into an undesired electrical current that flows across the switching device and a desired electrical current that flows to the string of LEDs, wherein the second portion of the electrical current comprises the undesired electrical current, wherein a third portion of the electrical current comprises the desired electrical current, and wherein causing the switching device to turn on in order to sink the 

Claim 23 (Currently Amended): A system comprising: 
a string of light-emitting diodes (LEDs); 
a power converter configured to generate an electrical current; 
a switching device; and 
a sensor configured to: 
generate an electrical signal to indicate a magnitude of a first portion of the electrical current, wherein at least some of the first portion of the electrical current is delivered to the string of LEDs: 
compare the magnitude to a first portion threshold; and 
in response to the magnitude exceeding the first portion threshold, cause the switching device to turn on in order to sink a second portion of the electrical current, wherein when the switching device is turned on, the electrical current is split into an undesired electrical current that flows across the switching device and a desired electrical current that flows to the string of LEDs, 
wherein the second portion of the electrical current comprises the undesired electrical current, wherein a third portion of the electrical current comprises the desired electrical current, and wherein causing the switching device to turn on in order to sink the second portion of the electrical current prevents a magnitude of the third portion of the electrical current from exceeding a third portion threshold.
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reasons for allowance of the claims 1-23 are due to the inclusion of the following limitations after a comprehensive search of the prior art:
"…wherein when the switching device is turned on, the electrical current is split into an undesired electrical current that flows across the switching device and a desired electrical current that flows to the string of LEDs, wherein the second portion of the electrical current comprises the undesired electrical current, wherein a third portion of the electrical current comprises the desired electrical current…" and in combination with the remaining claimed limitations as claimed in the claim(s), i.e., claim 1, (claims 2-11 are allowed as being dependent on claim 1).
"…wherein when the switching device is turned on, the electrical current is split into an undesired electrical current that flows across the switching device and a desired electrical current that flows to the string of LEDs, wherein the second portion of the electrical current comprises the undesired electrical current, wherein a third portion of the electrical current comprises the desired electrical current…" and in combination with the remaining claimed limitations as claimed in the claim(s), i.e., claim 12, (claims 13-22 are allowed as being dependent on claim 12).
"…wherein when the switching device is turned on, the electrical current is split into an undesired electrical current that flows across the switching device and a desired electrical current that flows to the string of LEDs, wherein the second portion of the electrical current comprises the undesired electrical current, wherein a third portion of the electrical current comprises the desired electrical current…" and in combination with the remaining claimed limitations as claimed in the claim(s), i.e., claim 23.
The prior art made of record and relied upon is considered pertinent to applicant’s disclosure.  The best considered with this application can be found in Milanesi (US 9763296).
Milanesi discloses a light fixture with voltage control for outputting voltage across a series of LEDs based on target voltage.  However, Milanesi fails to disclose wherein when the switching device is turned on, the electrical current is split into an undesired electrical current that flows across the switching device and a desired electrical current that flows to the string of LEDs, wherein the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T LUONG whose telephone number is (571)270-7008. The examiner can normally be reached Monday-Thursday: 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Henry Luong/Primary Examiner, Art Unit 2844